EMPLOYMENT AGREEMENT

        AN AGREEMENT made as of the 20th day of March, 2007 by and between
OSHKOSH TRUCK CORPORATION, a Wisconsin corporation (the “Company”), and CHARLES
L. SZEWS (the “Executive”).


WITNESSETH:

        WHEREAS, the Executive has been serving as Executive Vice President and
Chief Financial Officer of the Company; and the Company desires to continue to
retain the services of the Executive, and the Executive desires to continue to
be employed by the Company, on the terms and conditions set forth in this
Agreement; and

        WHEREAS, in consideration of the Company’s commitments in this
Agreement, the Executive is simultaneously entering into a Confidentiality and
Loyalty Agreement with the Company (the “Loyalty Agreement”).

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

    1.        Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company will continue to employ the Executive, and the Executive
will continue to be employed by the Company, as the Executive Vice President and
Chief Financial Officer of the Company. As such officer, he shall have the
authority and duties set forth for his offices in the Company’s bylaws, shall
have such additional duties as are normally assigned to a chief financial
officer, shall perform his duties in a conscientious, reasonable and competent
manner, shall devote his best efforts to his employment by the Company and,
except as otherwise set forth herein, shall devote his entire business time and
attention to the performance of his duties. At all times, the Executive shall be
subject to the direction of the Board of Directors and the Chief Executive
Officer (“CEO”) of the Company. It shall not be a violation of this Agreement
for the Executive to (a) serve on corporate, civic or charitable boards or
committees and (b) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this Agreement
and, in the case of corporate boards or committees, so long as the Executive
receives the prior consent of the CEO.

    2.        Term. The employment of the Executive under this Agreement will
continue until the occurrence of the first of the following events:

    (a)       December 31, 2008, subject to extension as described below;

    (b)        The Executive’s death;



--------------------------------------------------------------------------------



    (c)        The Executive shall have become totally disabled within the
meaning of the Oshkosh Truck Corporation Long Term Disability Program for
Salaried Employees (the “LTD Program”) such that the Executive is entitled to
receive benefits under the LTD Program; or

    (d)        Termination of this Agreement under Section 6.

The provisions of Sections 7 and 10 and the Loyalty Agreement shall survive the
expiration of the term of this Agreement.

        The last date on which the Executive’s employment under this Agreement
may terminate pursuant to subsection (a) shall be automatically extended at
successive one-year intervals on the date 12 months prior to the date on which
the Executive’s employment under this Agreement would otherwise terminate (the
“Extension Date”) unless not less than 30 days prior to the Extension Date the
Company or the Executive has provided a written notice of nonrenewal (a
“Nonrenewal Notice”) to the other party. If a party gives a timely Nonrenewal
Notice, then the Executive’s employment under this Agreement shall terminate in
accordance with the provisions of this Section (as subsection (a) may have been
previously extended by the parties), and neither party shall have any other
rights or obligations as a result of the delivery of such notice. However, this
Agreement will not be extended automatically (x) beyond the date on which the
Executive would attain age 62 or (y) if the Executive is disabled at the time
such extension would otherwise automatically become effective.

    3.        Compensation. The Executive shall be entitled to the following
compensation for services rendered to the Company during the term of this
Agreement:

    (a)        Base Salary. Subject to adjustment in accordance with this
subsection (a), the Executive shall receive a base salary at the annual rate of
not less than $518,950. The Human Resources Committee of the Board of Directors
of the Company (the “Committee”) shall review the Executive’s base salary
annually to determine whether such salary should be increased. (In this
Agreement, the term “Base Salary” shall mean the amount established and adjusted
from time to time pursuant to this subsection (a).)

    (b)        Other Compensation. The Executive shall be entitled to
participate in the bonus plan, qualified retirement plan, supplemental
retirement plan, stock-based compensation programs, deferred compensation plan
and fringe benefit plans and programs (including without limitation the LTD
Program), and receive perquisites, in each case in effect from time to time for
other senior executives of the Company, subject to all of the terms and
conditions of the respective plans and programs and the discretion and powers of
the Committee thereunder.

    (c)        Vacations and Holidays. The Executive shall be entitled to
receive 20 days of paid vacation per year together with the paid holidays
available to all other senior management personnel. Unused vacation and holidays
shall not accrue from year to year, except as may be approved by the CEO.



-2-

--------------------------------------------------------------------------------



    4.        Reimbursements. The Company shall reimburse the Executive for
actual out-of-pocket costs he incurs in the course of carrying out his duties,
in accordance with Company policies and procedures in effect from time to time.
The Executive shall also be entitled to reimbursement for all reasonable fees
and expenses of the Executive’s legal counsel in connection with the negotiation
and preparation of this Agreement.

    5.        Withholding. All payments under this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contributions Act,
the federal income tax and state or local income tax and similar laws, to the
extent such laws apply to such payments.

    6.        Termination.

    (a)        By the Company for Cause. The Company may terminate this
Agreement for Cause at any time. For the purposes of this Agreement, “Cause”
shall mean any of the following: (i) theft, dishonesty, fraudulent misconduct,
unauthorized disclosure of trade secrets, gross dereliction of duty or other
grave misconduct on the part of the Executive that is substantially injurious to
the Company; (ii) the Executive’s willful act or omission that he knew would
have the effect of materially injuring the reputation, business or prospects of
the Company; (iii) the Executive’s conviction of a felony, as evidenced by a
binding and final judgment, order or decree of a court of competent
jurisdiction; (iv) the Executive’s consent to an order of the Securities and
Exchange Commission for the Executive’s violation of the federal securities
laws; (v) the Executive’s repeated and demonstrated failure to perform material
duties in a competent and efficient manner which failure is not due to illness
or disability of the Executive; (vi) a petition under the federal bankruptcy
laws or any state insolvency law was filed by or against, or a receiver was
appointed by a court for the property of, the Executive; (vii) the Executive’s
failure to file timely (including extensions) federal or state income tax
returns that the Executive or his spouse is required by law to file (such as
personal returns and returns for trusts or entities of which the Executive or
his spouse is trustee, controlling or general partner or member, or managing
member) and to pay related taxes; (viii) the occurrence of improprieties
involving the financial statements of the Company in which the Executive was
directly or indirectly involved in committing the impropriety; (ix) the
Executive’s commission of material violations of codes of conduct of the Company
applicable to the Executive; or (x) the Executive’s material breach of his
obligations under the Loyalty Agreement. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution, duly
adopted by the Committee (after reasonable notice to the Executive and an
opportunity for him, together with his counsel, to be heard before the
Committee), finding that in the good faith opinion of the Committee conduct of
the Executive met one of the standards set forth in any of clauses (i) through
(x) of the preceding sentence and specifying the particulars thereof. If the
Company terminates this Agreement for Cause, then the Executive shall forfeit
his right to any and all benefits (other than vested fringe benefits) he would
otherwise been entitled to receive under this Agreement, except that whether the
Executive forfeits vested equity compensation benefits will be determined in
accordance with the terms of plans and agreements applicable to such equity
compensation benefits rather than this Agreement.



-3-

--------------------------------------------------------------------------------



    (b)        By the Company without Cause. The Company may terminate this
Agreement without Cause at any time, subject to the terms of Section 7.

    (c)        By the Executive. The Executive may terminate this Agreement at
any time upon 90 days’ prior written notice to the Company. In addition, the
Executive may terminate this Agreement for “Good Reason” upon 30 days’ prior
written notice delivered to the Company. For this purpose, “Good Reason” means
any substantial breach of this Agreement by the Company that is not remedied by
the Company promptly after receipt of notice thereof from the Executive. A
termination of employment by the Executive for Good Reason shall be effected by
giving the Company written notice within 45 days of the event constituting Good
Reason, setting forth in reasonable detail the specific conduct of the Company
that constitutes Good Reason and the specific provision(s) of this Agreement on
which the Executive relies.

    7.        Entitlements. If this Agreement is terminated by the Company
pursuant to Section 6(b) or by the Executive for Good Reason pursuant to Section
6(c), then:

    (a)        Provided that the Executive signs a full release of claims in
form and substance reasonably acceptable to the Company and the Executive, the
Company shall pay the Executive as severance pay, in lieu of Base Salary and
bonus for the remaining term of this Agreement, an amount equal to the sum of
(i) the product of two times the Annual Cash Compensation and (ii) if the
Executive will not receive a bonus with respect to the fiscal year in which such
termination occurs under the bonus plan then in effect solely as a result of the
Executive’s termination, a pro rata bonus for the fiscal year in which the
termination occurs in an amount equal to the bonus (if any) that the Executive
would have received had he remained employed through the entire fiscal year
multiplied by a fraction representing the portion of the year through the
termination date during which the Executive served the Company. The term “Annual
Cash Compensation” means the sum of (1) the Base Salary, plus (2) an amount
equal to the average of the annual bonuses paid or payable to the Executive with
respect to the three full fiscal years of the Company preceding the date of
termination (it being understood that, if no bonus was paid or payable as to any
year during such three-year period, then the bonus for that year will be zero
(0) for purposes of this calculation). The Company will make such payment in a
single sum as soon as practicable after the effectiveness of the full release,
but not earlier than the first date that the Company may make such payment
without causing an additional tax to be paid under Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”).

    (b)        The Company shall have continuing liability to the Executive for
the fringe benefits provided in this Agreement for the remaining term of this
Agreement as if this Agreement had not been terminated pursuant to Section 6(b).

    8.        Annual Physical. At the Company’s expense, the Executive shall
have an annual physical examination performed by a physician whom the Executive
reasonably chooses.



-4-

--------------------------------------------------------------------------------



    9.        Successors.

    (a)        This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

    (b)        This Agreement shall inure to the benefit of and be binding upon
the Company and its successors.

    10.        Miscellaneous.

    (a)        Severability. This Agreement is to be governed by and construed
according to the laws of the State of Wisconsin. If any provision of this
Agreement shall be held invalid and unenforceable for any reason whatsoever,
such provision shall be deemed deleted and the remainder of the Agreement shall
be valid and enforceable without such provision.

    (b)        Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
reputable overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows: (i) if to the Executive, to
his home address as it appears on the personnel records of the Company; and (ii)
if to the Company, to the General Counsel of the Company at the Company’s
principal executive offices, in each case or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notices and communications shall be effective when personally delivered, the
date of delivery by overnight courier or on the second business day following
the day on which such item was mailed.

    (c)        Entire Agreement; Amendments. This Agreement and the Loyalty
Agreement contain the entire understanding between the Company and the Executive
with respect to the subject matter hereof, except for the following additional
agreements between the Company and the Executive:

    (i)               Key Executive Employment and Severance Agreement (the
“KEESA”); and


    (ii)               Any stock option or restricted stock agreement under the
Company’s stock plans.


Anything in this Agreement to the contrary notwithstanding, if there is a Change
in Control of the Company (as defined in the KEESA) at a time that the KEESA is
in effect, then the rights and obligations of the Company and the Executive in
respect of the Executive’s employment shall be determined in accordance with the
KEESA rather than under this Agreement. Nothing contained in this Agreement
shall be deemed to supersede any of the obligations, agreements, provisions or
covenants of the Company or the Executive contained in the KEESA. At the request
of the Company prior to a Change in Control of the Company, the Executive will
execute a revised form of the KEESA so long as such revised form is
substantially the same as the form then in effect for other senior executives of
the Company, including without limitation a revised form that reflects changes
that the Company determines are appropriate to comply with regulations under
Section 409A. This Agreement may be modified only in writing signed by the
parties hereto.



-5-

--------------------------------------------------------------------------------



    (d)       Dispute Resolution. All controversies between the Executive and
the Company arising under this Agreement shall be determined by arbitration. Any
arbitration under this Section 10(d) shall be conducted in Appleton, Wisconsin,
before the American Arbitration Association, and in accordance with the rules of
such organization. The arbitration award may allocate attorneys’ fees and
expenses attributable to the arbitration as determined by the arbitrator. The
award of the arbitrators, or the majority of them, shall be final, and judgment
upon the award rendered may be entered into any court, state or federal, having
jurisdiction.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

  OSHKOSH TRUCK CORPORATION  


By:   /s/ Robert C. Bohn            Title: President and Chief Executive Officer
 


/s/ Charles L. Szews   Charles L. Szews




-6-